Beck, C. J.
I. As we understand the abstract before us, recovery was had for the defendant on the ground-that the father of the plaintiff’s wards, to whom the certificate sued on was issued, failed to pay assessments made upon him, pursuant to the rules and laws of the defendant society, and that thereby, under a provision of the constitution of the defendant, he forfeited his membership in life, and all rights, interest and benefits arising therefrom.
II. The district court fount! upon the facts, as a conclusion of law, that the right to recover in this action is defeated by the default of Englert in failing to pay assessments against him. But the district court failed to state the facts found, further than is shown by the following extract from the findings of the court below:
“Finding of fact: I find as matter of fact that section 2, article 5, of the constitution, as set out in the pamphlet of 1882, was valid and binding upon the corporation at the time of Henry Englert’s'default.”
This is the only finding of fact set out in the abstract, and it will be observed that it is so incomplete that it does not show the language, substance or purport of the provisions of the constitution which the district court held, in its conclusion of law, was decisive of the case. From the findings it is impossible to determine the effect of the provision of the constitution referred to. No other finding of fact is stated. On this finding of. fact the district court bases a conclusion of law in the following language :
“ Conclusion of law: I find that, by his failure to pay such assessments,»said Henry Englert was ipso *467facto suspended ; that is, bis rights under his certificate were thereby temporarily cut off; not having been reinstated at the time of his death, all liability of the .society then absolutely ceased.”
This conclusion of law. is the foundation of the judgment of the court below. What follows and precedes the foregoing in the findings of the district court is argument and statement of the case. Section 2, ■article 5, of the constitution, is nowhere set out in the findings of the court or the pleadings. In the argument presented in the findings is found a quotation of a line, and a statement of the same length, as to the effect ■of a prior provision of the constitution amended by the provision relied upon as decisive of this case-; a statement made of another provision of the constitution, regarded as aiding in the construction of the decisive provision, and further on a quotation of a line from it is made. The court below declares in this finding that the provisions are the same; the one now in force ■expressing the same idea of the' other in more apt language.
III. The abstract does not present the evidence in ’the case, and the pleadings fail to show the language of ■section 2,- article. 8, of the constitution of the defendant, upon which the district'court based the decision of the •case. It is impossible for us to review the rulings of the district court in construing these provisions, for it is not presented to us in a shape, or to an extent, which ■enables us to determine just what it means, and just what effect should be given to it. There are no other •questions presented for our consideration.
For the reason that the finding of the district court fails to present the facts not found elsewhere in the abstract, we cannot review the decision of the district ■court. Its judgment, therefore, must be aeeiemed.